Dismiss and Opinion Filed March 6, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01379-CR
                                No. 05-19-01380-CR
                        ROBERTO VASQUEZ, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                             Dallas County, Texas
              Trial Court Cause Nos. F19-30958-H & F19-30959-H

                        MEMORANDUM OPINION
                   Before Justices Bridges, Molberg, and Carlyle
                            Opinion by Justice Molberg
      Appellant was indicted for fraudulent use or possession of ten or more but less

than fifty identifying information items and unlawful use of a criminal instrument.

He pleaded guilty to each offense in exchange for the State dropping enhancement

paragraphs alleging a prior felony offense. The trial court found the evidence

sufficient to support a finding of guilt in each case but deferred adjudication of guilt

and placed appellant on community supervision for two years, as agreed to by

appellant and the State. The trial court certified these were plea bargain cases and

that appellant had no right of appeal. Appellant then filed these appeals.
      A plea bargain is a contract between the State and the defendant. Moore v.

State, 295 S.W.3d 329, 331 (Tex. Crim. App. 2009). Once a plea agreement is

finalized, the trial court must approve the terms; at that point, the State and the

defendant are entitled to the benefit of the bargain. State v. Moore, 240 S.W.3d 248,

251 (Tex. Crim. App. 2007). In a plea bargain case like these, a defendant may

appeal only (1) those matters that were raised by written motion filed and ruled on

before trial or (2) after getting the trial court’s permission to appeal. TEX. R. APP. P.

25.2(a)(2); see TEX. CODE CRIM. PROC. art. 44.02.

      Here, appellant agreed to plead guilty to fraudulent use or possession of ten

or more but less than fifty identifying information items (a second degree felony)

and unlawful use of criminal instrument (a third degree felony) in exchange for the

State dropping the enhancement paragraphs which would have elevated the

punishment range for the offenses to those of a first and second degree felony,

respectively. In addition, the State recommended appellant be placed on deferred

adjudication probation for two years, and the trial court followed the plea bargain

terms. The record supports the trial court’s certification that the cases were plea

bargains and appellant has no right to appeal.

      We dismiss these appeals.


                                             /Ken Molberg//
191379f.u05                                  KEN MOLBERG
Do Not Publish                               JUSTICE
TEX. R. APP. P. 47.2(b)
                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO VASQUEZ, Appellant                  On Appeal from the Criminal District
                                            Court No. 1, Dallas County, Texas
No. 05-19-01379-CR         V.               Trial Court Cause No. F19-30958-H.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Molberg, Justices Bridges and
                                            Carlyle participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 6th day of March, 2020.




                                      –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO VASQUEZ, Appellant                  On Appeal from the Criminal District
                                            Court No. 1, Dallas County, Texas
No. 05-19-01380-CR         V.               Trial Court Cause No. F19-30959-H.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Molberg, Justices Bridges and
                                            Carlyle participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 6th day of March, 2020.




                                      –4–